Douglas, J.,
concurring. I concur with the majority that the judgment of the court of appeals should be affirmed. I write separately only to note, with irony, the facts from which this case arose.
In 1975, the Ohio General Assembly hastily enacted Am. Sub. H.B. No. 682 (136 Ohio Laws, Part II, 2809) as its response to a perceived medical malpractice “crisis.” This legislation, enacted and effective approximately three months after its introduction, was in response to pressure from doctors, hospitals, insurance companies and the public. Part of the legislation was designed to assist physicians to obtain medical malpractice insurance. R.C. 3929.72 created the Joint Underwriting Association (“JUA”) with authority to write medical malpractice liability insurance policies. R.C. 3929.74 established the Stabilization Reserve Fund (“SRF”), the purpose of which was to provide a reserve against severe underwriting losses. All malpractice policyholders, whether insured through the JUA or through private companies, were required to contribute to the SRF. If losses and expenses exceeded by more than one million dollars the premiums collected by the JUA plus the charges collected by the SRF, all insurers would be required to pay, no more than once a year, a surcharge to the SRF based upon a per-capita rate for doctor policyholders and a graduated rate depending on bed capacity for hospital policyholders.
By 1979, just four and one-half years later, the SRF had accumulated an amount in excess of that necessary to insure the liabilities of the JUA. Consequently, the General Assembly, in Am. S.B. No. 271 (138 Ohio Laws, Part I, 925-926), amended R.C. 3929.74(G) (formerly [H]) to provide *402for the return of the excess moneys to the doctors and hospitals that had made contributions to the fund. The legislation provided that if the SRF exceeded ten million dollars, any excess funds were to be returned to the contributors. Pursuant to this legislation, and Ohio Adm. Code 3901-1-37 promulgated by the Superintendent of Insurance, approximately twenty-four million dollars was returned to the physicians and hospitals who were the policyholders obligated to contribute to the SRF in accordance with R.C. 3929.74(C) and (D).
Because the premiums paid the JUA were sufficient to cover the risk insured by the association, no claim has ever been made against the SRF. Hence the return of the substantial excess funds was mandated by the General Assembly, since there has never been a draw against the SRF.
The debate continues yet today as to whether there really was or is a medical malpractice “crisis” or a tort litigation “crisis.” As these matters are considered by the General Assembly and this court, it is my hope that we will keep in mind this useful lesson for future reference when yet other “crises” in these fields are presented to us for resolution.